Citation Nr: 1456518	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-19 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease and degenerative joint disease of the lumbar spine with levoscoliosis.

2. Entitlement to an effective date earlier than August 23, 2007, for the award of service connection for degenerative disc disease and degenerative joint disease of the lumbar spine with levoscoliosis.


REPRESENTATION

Veteran represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to June 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran requested a Board hearing in his July 2012 substantive appeal.  However, a May 2013 written statement indicates the Veteran wished to withdraw his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704 (2014).

The issue of whether there was clear and unmistakable error in an August 1982 rating decision that denied entitlement to service connection for back disability has been raised by the record in an October 2011 statement.  Although the Agency of Original Jurisdiction (AOJ) discussed the issue in a July 2012 Statement of the Case, the Board finds this issue was not properly adjudicated in the first instance.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. In the July 2012 substantive appeal, the Veteran indicated that he only wished to appeal the issue of entitlement to an effective date earlier than August 23, 2007, for the award of service connection for degenerative disc disease and degenerative joint disease of the lumbar spine with levoscoliosis.

2. The Veteran did not perfect an appeal of the issue of entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease and degenerative joint disease of the lumbar spine with levoscoliosis.

3. An informal claim to reopen the issue of entitlement to service connection for a back disability was received at the RO on January 6, 2003.

4. The evidence indicates that entitlement to service connection for degenerative disc disease and degenerative joint disease of the lumbar spine with levoscoliosis arose prior to January 6, 2003.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the Veteran for the claim of entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease and degenerative joint disease of the lumbar spine with levoscoliosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for an effective date of January 6, 2003, but no earlier, for the award of service connection for degenerative disc disease and degenerative joint disease of the lumbar spine with levoscoliosis have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In this case, the Veteran's July 2012 substantive appeal shows that he wished to appeal only the effective date assigned for the award of service connection for degenerative disc disease and degenerative joint disease of the lumbar spine with levoscoliosis.  As such, the Board finds the Veteran did not perfect an appeal of the issue of entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease and degenerative joint disease of the lumbar spine with levoscoliosis.  Although the RO certified the issue to the Board, this issue is not ripe for appellate consideration.  There is no prejudice to the Veteran because he was clear about his intent to only appeal the effective date issue and was not misled into thinking that the increased rating claim was on appeal.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009).

Effective Date

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  The award of service connection for degenerative disc disease and degenerative joint disease of the lumbar spine with levoscoliosis represented substantiation of the Veteran's claim, and thus the filing of a notice of disagreement with the effective date did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, the Board finds that VA had no duty to provide the Veteran with 38 U.S.C.A. § 5103(a) notice as to this claim, and any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also satisfied the duty to assist the Veteran in this case.  The claims file contains the Veteran's service treatment records, VA treatment records, VA examination reports, and lay evidence.  The Veteran also underwent VA examination in connection with his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record shows the VA examiner reviewed the claims file, performed a physical evaluation of the Veteran, and provided sufficient clinical findings.  As such, the Board finds the VA examination sufficient and adequate.  38 C.F.R. 
§ 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  It is also noteworthy that determinations regarding effective dates for awards are based on what was shown by the record at various points in time and the application of governing law to those findings.  Generally,  further development of the evidence is not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  Here, neither the Veteran nor his representative has asserted that there are records outstanding that might be pertinent to the issue decided herein, and the Board does not find that the record indicates any such records are outstanding.  

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The effective date of an evaluation and award of compensation based on an original claim for compensation will be the day following separation from active duty or the date entitlement arose if the claim was received within one year after separation from service; otherwise, the effective date of an evaluation and award of compensation on an original claim of compensation, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
In an August 2001 decision, the Board denied the Veteran's claim to reopen the issue of entitlement to service connection for a back disability, and the Veteran did not appeal that decision.  As such, the Board decision is final, and the Veteran is not entitled to an effective date prior to the date of that decision.  38 U.S.C.A. § 7104(b) (West 2001); 38 C.F.R. § 20.1100 (2001); currently 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).  In the August 2011 rating decision, the RO granted service connection for degenerative disc disease and degenerative joint disease of the lumbar spine with levoscoliosis and assigned an effective date of August 23, 2007, the date of receipt of what the RO determined to be the earliest claim to reopen the issue following the August 2001 Board decision.  

During the period from August 2001 to January 2003, the Board finds the evidence does not reflect any intent to file a claim to reopen the original service connection issue.  However, the record shows the RO received a written statement from the Veteran on January 6, 2003, which the Board liberally construes as an informal claim to reopen the previously denied issue.  Although the Veteran characterized the statement as a Notice of Disagreement, and there was no rating decision to form the basis of such a disagreement, he clearly stated that he wished to appeal a claim for his back condition.  In addition, as the June 2011 VA examiner determined that the Veteran's scoliosis pre-existed active duty but measurably increased in severity during active duty, the Board finds entitlement to service connection arose prior to the date of receipt of the informal claim.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the correct effective date for the award of service connection is January 6, 2003, the date upon which the RO received the Veteran's informal claim to reopen the issue of entitlement to service connection for a back disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  







ORDER

The appeal for entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease and degenerative joint disease of the lumbar spine with levoscoliosis is dismissed.

Entitlement to an effective date of January 6, 2003, but no earlier, for the award of service connection for degenerative disc disease and degenerative joint disease of the lumbar spine with levoscoliosis is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


